DETAILED ACTION
Applicant's submission filed on 11/09/2021 has been entered. Claims 11, 13, 14, and 19 are pending. Claims 11, 13, and 19 have been amended. Claims 1-10, 12, 15-18, and 20-21 have been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg US20100287863.
Claim 11. Goldberg discloses a drain assembly comprising: first and second plates (164, 162); a moisture inlet (152) and a moisture outlet (at left opening between 164 and 166, Fig.4) spaced from the moisture inlet; and a flexible sheet (108) disposed between the first and second plates and extending between the moisture inlet and the moisture outlet, the flexible sheet configured to wick moisture [0072:7-9]; wherein the drain assembly is formed as an integral piece [0074:1-2], wherein the drain assembly is configured to: position in an opening in a building envelope assembly; seal (via 106) between the moisture inlet and the moisture outlet adjacent the flexible sheet; and transport moisture from the moisture inlet to the moisture outlet to transport moisture from an interior side of an envelope penetrating component positioned within the opening to an exterior side [0062] of a water separation plane (as illustrated in Fig.2).
Claim 13. Goldberg discloses vapor seal (106 and P.0064:12-14) between the moisture inlet (152) and the moisture outlet (at left opening between 164 and 166, Fig.4).

Claim 14. Goldberg discloses the drain assembly is formed of a flexible material (P.0074:3-5 - extruded from plastic material such as polyethylene or polyvinyl chloride (PVC)).

Claim 19. Goldberg discloses the flexible sheet includes a capillary structure [0066:1-4].

Response to Arguments
Applicant’s arguments with respect to claims 11 and 16  have been considered but are moot because the new ground of rejection (using drainage system 122) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. Applicant argues, independent claim 11 defines a drain assembly (formed as an integral piece) configured to: position in an opening in a building envelope assembly; seal between the moisture inlet and the moisture outlet adjacent the flexible sheet and transport moisture from the moisture inlet to the moisture outlet to transport moisture from an interior side of an envelope penetrating component positioned within the opening to an exterior side of a water separation plane, emphasizing on the drain assembly being without a separate seal, such as seal 106 illustrated in Figures 3-4 and disclosed at paragraphs [0074]-[0075] of the Goldberg et 

    PNG
    media_image1.png
    265
    757
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633